ORDER
The Court on September 25, 1998, having ordered that RICHARD I. WOOD, formerly of TRENTON, who was admitted to the bar of this State in 1964, be temporarily suspended from the practice of law pursuant to Rule 1:20-3(g) and Rule 1:20-11 and that respondent submit to a physical examination following which the Office of Attorney Ethics was to report to the Court on respondent’s fitness to practice;
And the Court having considered the medical reports filed and the comments of the parties regarding respondent’s fitness to practice;
And good cause appearing;
It is ORDERED pursuant to Rule 1:20 — 12(d), that RICHARD I. WOOD shall be and hereby is transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
*570ORDERED pursuant to Rule 1:20-12(e), that this matter is remanded to the special ethics master appointed to hear the complaint in XIV-97-435E for factual findings and recommendations to the Court in respect of respondent’s ability to assist counsel and/or otherwise participate in the pending disciplinary proceedings involving respondent; and it is further
ORDERED that RICHARD I. WOOD is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that RICHARD I. WOOD comply with Rule 1:20-20 governing suspended, disbarred, and incapacitated attorneys.